DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US Patent No: 9,802,614 B1, hereinafter Yoon).
Regarding Claim 1:
Yoon discloses:
A method executed by an ego vehicle, the method comprising.  Column 2, lines 59 – 67 describes an ego vehicle.
determining, based on a payload for a Vehicle-to-Everything (V2X) message originated by a remote vehicle, whether the remote vehicle is changing lanes to a target lane at a target time.  Column 5, line 66 to column 6, line 2 describe ego 
determining that the ego vehicle is changing lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimating that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
and modifying an operation of a vehicle component of the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  Column 4, lines 5 - 12 uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 - 34 describes the 

Regarding Claim 9:
	Yoon discloses:
A system included in an ego vehicle, the system comprising: a processor communicatively coupled to a Vehicle-to-Everything (V2X) radio and a non- transitory memory, wherein the V2X radio is operable to receive a V2X message and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to.  Column 4, lines 57 – 67 disclose a processor and a memory.  Column 3, lines 24 - 33 describes that the vehicles communicate to each other using V2X or V2V communication, and therefore has a radio.
determine, based on a payload for a Vehicle-to-Everything (V2X) message originated by a remote vehicle, whether the remote vehicle is changing lanes to a target lane at a target time.  Column 5, line 66 to column 6, line 2 describe ego vehicle changing lanes at a specific point of time, or target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on 
determine that the ego vehicle is changing lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimate that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
and modify an operation of a vehicle component of the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  Column 4, lines 5 - 12 uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 - 34 describes the priority rating sections, high and normal.  Column 4, lines 41 - 46 describes a lane change supporter 150 that attempts to change the lane after vehicle B due to the priority level of the other vehicle.  Column 3, lines 24 - 33 describes that the 
	Claim 17 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 18:
	Yoon discloses:
The computer program product of claim 17, wherein modifying the operation of the vehicle component includes one of the following: modifying the vehicle component so that the vehicle component does not steer the ego vehicle to the target lane.  Column 4, lines 47 – 56 describes lane change supporter 150 that can assist with lane keep.  The lane change supporter 150 may be a lane keep assistance system (LKAS) and therefore does not steer the ego vehicle to the target lane.
modifying the operation of the vehicle component includes modifying the vehicle component so that the vehicle component only steers the ego vehicle to the target lane at a modified time that is different than the target time.  Column 4, lines 41 – 46 describes a lane change supporter 150 that attempts to change the lane after the lane change of the object vehicle, therefore modifying the time the vehicle changes lanes.

Regarding Claim 19:
	Yoon discloses:
The computer program product of claim 17, wherein modifying the operation of the vehicle component includes causing the vehicle component to provide a warning to a driver of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhibin et. al. (CN110809904A, hereinafter Zhibin).
Regarding Claim 2:
Yoon discloses the above invention in claim 1.  Yoon discloses a V2X message but not a Dedicated Short-Range Communication message (DSRC).
Zhibin teaches:
The method of claim 1, wherein the V2X message is a Dedicated Short-Range Communication message.  Paragraph [0197] describes an exemplary vehicle communication device 500 that transmits and receives communication using the antenna system 506 that is configured to send and receive communications using Dedicated Short-Range Communication (DSRC).
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Zhibin to show a DSRC message.  One would have been motivated to do to avoid building and using large communication infrastructures.  DSRC works by being able to communicate with smartphones, other vehicles, etc… within a vicinity.  This allows devices that already exist to provide communication instead of having to build communication infrastructures such as would be required for cellular communications.
Claim 10 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
Yoon discloses the above invention in claim 1.  Yoon does not disclose a V2X message that is not a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication.
Zhibin teaches:
The method of claim 1, wherein the V2X message is not one of the following: a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication.  Paragraph [0174] describes that the V2X message can be send over TV white space, which is below 790MHz, in which 400 and 700 MHz bands are preferred.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Zhibin to show a V2X message that is not a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication.  One would have been motivated to do so to improve communication performance and improve collision avoidance.
Claim 11 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 4:
Yoon discloses the above invention in claim 1.  Yoon does not disclose a V2X message received by a radio.
Zhibin teaches:
The method of claim 1, wherein the V2X message is received by a V2X radio.  Paragraph [197] describes a radio communication arrangement 504 and antenna system 506 that is configured to send and receive communications from vehicle communication devices and terminal devices.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to 
Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
Yoon and Zhibin teach the above inventions in claim 1 and 4.  Yoon teaches a V2X radio but does not explicitly teach that radio is not an element of the ego vehicle.
Zhibin teaches:
The method of claim 4, wherein the V2X radio is not an element of the ego vehicle.  Paragraph [0172] describes the term “vehicle communication device”, which can be used as a V2X radio, which can be any mobile device capable of communication with other communication devices or systems.  This can include cell phones, smartphones, etc… and is therefore not an element of the ego vehicle.
Claim 13 is substantially similar to claim 5 and is rejected on similar grounds.

Regarding Claim 6:
Yoon and Zhibin teach the above inventions in claims 1 and 4.  Yoon does not disclose a plurality of channels that includes a reserved channel for V2X messages.
Zhibin teaches:
The method of claim 4, wherein the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message.  Paragraph [0408] describes a coexistence engine 2902 that schedules the deterministic communication device 2904 during a reservation window, allocating 
Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Zhibin and further in view of The National Highway Traffic Safety Administration (NHTSA).
Regarding Claim 7:
Yoon and Zhibin teach the above inventions in claims 1, 4, and 6.  Zhibin teaches Basic Safety messages and the combination discloses channels, but Yoon and Zhibin do not teach a reserved channel for a Basic Safety Message.
The National Highway Traffic Safety Administration (NHTSA) teaches:
The method of claim 6, wherein the reserved channel is reserved for a Basic Safety Message.  On page 3857, under Communication Technology, the DSRC unit is identified to send and receive Basic Safety Messages at a frequency between 5.850 to 5.925 MHz bands.  This is equivalent to the claim because this provides a reserved channel for which no other communications should be sent.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Zhibin to incorporate the teachings of The NHTSA to show a reserved channel for a 
Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Zhibin in view of Tsurumu (US Pub No: 2020/0409387 A1, hereinafter Tsurumu).
Regarding Claim 8:
Yoon teaches:
	a speaker.  Column 5, lines 60 – 65 describes a speaker.
Yoon teaches the above invention in claim 1.  Yoon does not teach a communication unit, a display, a heads-up display, and an actuator.  Yoon and Zhibin do not teach an Advanced Driver Assistance System and an autonomous driving system.
Zhibin teaches:
	a communication unit.  Paragraph [0404] describes a communication device.
	a display; a heads-up display unit.  Paragraph [0183] describes a display unit.
 and an actuator.  Paragraph [1582] describes a actuator.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Zibin to show a communication unit, a display, a heads-up display, and an actuator.  One would have been motivated to do so because these devices are commonly seen in modern vehicles.

Tsurami teaches:
The method of claim 1, wherein the vehicle component is selected from a group that includes: an Advanced Driver Assistance System.  Paragraph [0168] describes an Advanced Driver Assistance System.
an autonomous driving system.  Paragraph [0098] describes autonomous driving.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Zhibin to incorporate the teachings of an Advanced Driver Assistance System and an autonomous driving system.  One would have been motivated to do so to provide “collision avoidance or shock mitigation of the self-car, following traveling based on an inter-vehicle distance, car speed maintenance traveling, self-vehicle collision warning, a self-vehicle lane deviation warning, and the like” ([0168]).
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Weiherer et. al. (WO 2015/120953 A1, hereinafter Weiherer) and Adam et. al. (US Pub No: 2019/0071013 A1, hereinafter Adam).
Regarding Claim 20:
Yoon discloses:
and generating a warning sound that is played over a speaker of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.
Yoon does not disclose a warning that provides a small counter-steering force on a steering wheel of the ego vehicle.  Yoon and Weiherer do not teach an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.
Weiherer teaches:
The computer program product of claim 19, wherein the warning is selected from a group that consists of: providing a small counter-steering force on a steering wheel of the ego vehicle.  Paragraph [0027] describes a counter-steering torque on the steering wheel in the event of a warning or an overtaking maneuver.  This can also be used in lane-keeping assistance systems.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Weiherer to show a small counter-steering force on a steering wheel of the ego vehicle.  One would have been motivated to do so to provide the driver or operator with a warning in the event of potential danger before and during the process ([0004]).
Yoon and Weiherer do not teach an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.
Adam teaches:
causing an actuator installed in the steering wheel to vibrate.  Paragraph [0119] describes a alert generation module 214 that sends a signal to the haptic actuator module 236 that actuates the vibrator on the steering wheel 172, providing feedback to the driver.
generating a warning message that is displayed on a display device of the ego vehicle.  Paragraph [0051] describes a possible danger point in area 17 that can be shown on the display 18.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Weiherer to incorporate the teachings of Adam to show an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.  One would have been motivated to do so that the driver receives feedback and is able to respond to the collision risk ([0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Wang et. al. (US Pub No: 2020/0247412 A1, hereinafter Wang), Goldman-Shenhar et. al. (US Pub No: 2018/0173230 A1, hereinafter Goldman-Shenhar), and Zeng-liang et. al. (CN 107993489 A, hereinafter Zeng-liang).
	Wang: This invention describes a method that determines a reference vehicle traveling in a first lane that wants to merge into a second lane.
	Goldman-Shenhar: This invention describes a user-centric driving support system for vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665